Title: To James Madison from Elbridge Gerry, 2 September 1808
From: Gerry, Elbridge
To: Madison, James



My dear sir,
Cambridge 2nd Sepr 1808

Mr Henry Orne, a Grandson of Colo Azer Orne decd., one of our principal revolutionary characters, a young Gentleman of inflexible honor, of an excellent moral Character, warmly attached to the existing government, & possessing talents which particularly qualify him for military pursuits; for which he uniformly has manifested a strong predilection, has applyed for a Captaincy, or if no vacancy, a lieutenancy in the army.  He has honorable testimonials from Colo Lee, Mr Bentley  & other respectable characters in Salem, where ’till of late, he has resided, to General Dearborn, & has requested a letter from myself to that gentleman; but as I have never had but one or two accidental interviews with him, which cannot be called an acquaintance, it is out of my power with propriety to comply with Mr Orne’s request, & has left me no alternative of gratifying my wishes in regard to him, other than to address a line to yourself, & to request as far as shall consist with propriety & delicacy your aid in the attainment of his object.
I heartily congratulate you on the prospect of your promotion to the federal Chair, & remain dear sir very respectfully & sincerely, Your friend

E Gerry

